DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 26 recite the limitation " the first visual indication” and “the second visual indication.”  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 30, the phrase “the user may select the named dataset" renders the claim indefinite because of the ambiguity presented by the word may.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 28, the limitations “a host service providing backend server functionality associated with a client application configured to…”, “an upstream dependency traverser service configured to…”, and “a unit test service configured to…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions recited in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims 29-31 are likewise rejected.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gopu Packirisamy, Pub. No.: US 20200089792 A1, hereinafter Packirisamy, in view of Lee et al., Pub. No.: US 20180336258 A1, hereinafter Lee.

As per claim 21, Packirisamy discloses A method for visually indicating a dataset validation failure to a user of a database service, the method comprising: 	
generating, at a client device operated by the user, a graphical user interface comprising an element identifying, by name, a plurality of data sets (par. 65 discloses presenting users with information about multiple records, multiple tables, and source/target systems (i.e. a GUI comprising an element identifying names of data sets)); 
receiving, at the graphical user interface, a named dataset selected from the plurality of datasets by the user (see mapping above – note that a user selects one or more of a source system, a target system, a table, an entry stored in a table record, etc., all of which are alternative teachings of the claimed receiving a named dataset selection); 
querying, by the client device, a unit test service for a plurality of unit test results (see at least pars. 67-68, note that an update operation (i.e. querying by client) includes determining which tables/fields/records previously failed a consistency check test and which did not (i.e. querying for test results)), each unit test result comprising: 
a value indicating whether a previously-executed test transaction executed successfully or failed, the previously-executed test transaction generated automatically by the unit test service and executed against a respective upstream table or a respective upstream value upon which the named dataset depends at least in part (see mapping above – note that at least pars. 28, 29, 34 disclose upstream tables and upstream values); and 
Packirisamy, in at least par. 35, discloses logs of previously executed test transaction results but does not explicitly spell out storing a timestamp of execution. However, in the related field of endeavor of test transactions, Lee discloses a timestamp at which the previously-executed test transaction was executed (Lee, par. 91); and 
displaying, in the graphical user interface a visual indication corresponding to at least a portion of at least one failed unit test result selected from the plurality of unit test results, the at least one failed unit test result comprising a respective value indicating that the respective previously-executed test transaction failed (Packirisamy claim 17 and Lee, par. 28, 93).
Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Lee’s teaching would have allowed Packirisamy’s method “to replicate the primary database system in the secondary database system” by means of a query validation tests that depend upon timestamps of the test and this results in “a high availability and disaster recovery (“HA/DR”) backup database system” ; see Lee, par. 28 and note that Packirisamy’s invention is directed to consistency checks between a quality database and a production database in the same manner.

As per claim 28, Packirisamy discloses a system for monitoring status of automatic generation and execution of test transactions to monitor data retrieved from a database served by a database service, the system comprising: 
a memory allocation configured to store executable instructions; and a processor allocation configured to access the memory allocation and execute at least one of the stored executable instructions to instantiate: a host service providing backend server functionality associated with a client application configured to execute on a client device, the host service configured to receive a selection of a named dataset from the client application, in response to an input provided by a user of the client device to a graphical user interface rendered by the client application (par. 65 discloses presenting users with information about multiple records, multiple tables, and source/target systems (i.e. a GUI comprising an element identifying names of data sets));  
an upstream dependency traverser service configured to define a dependency tree identifying all tables and values of the database upon which the named dataset depends (see mapping above – note that at least pars. 28, 29, 34 disclose upstream tables and upstream values); and 
a unit test service configured to, based on the dependency tree: generate a set of test queries to run against the database (see mapping above including at least pars. 66-68 for multiple consistency check test queries based on table relationships (i.e. dependency tree)); 
Packirisamy, does not expressly disclose, however, in the related field of endeavor of test transactions, Lee discloses executed each of the set of test queries at a selected interval (Lee, par. 35 discloses periodically); store results of execution of each of the set of test queries (Packirisamy, at least par. 35 discloses logs for storing results of test queries) and a timestamp at which each of the set of test queries were executed as a set of unit test result (Lee, par. 91 discloses storing test query results as well as a timestamp as claimed); and provide to the client application, in response to a request therefor, the set of unit test results (Packirisamy claim 17 and Lee, par. 28, 93).
Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Lee’s teaching would have allowed Packirisamy’s method “to replicate the primary database system in the secondary database system” by means of a query validation tests that depend upon timestamps of the test and this results in “a high availability and disaster recovery (“HA/DR”) backup database system” ; see Lee, par. 28 and note that Packirisamy’s invention is directed to consistency checks between a quality database and a production database in the same manner.

As per claim 22, Packirisamy in view of Lee discloses The method of claim 21, wherein: the visual indication is a first visual indication; and the method comprises: displaying, in the graphical user interface a second visual indication corresponding to at least a portion of at least one successful unit test result selected from the plurality of unit test results, the at least one successful unit test result comprising a respective value indicating that the respective previously-executed test transaction successfully executed (Packirisamy claim 17 and Lee, par. 28, 93 – see rationale to combine as provided above).

As per claim 23, Packirisamy in view of Lee discloses The method of claim 21, wherein the unit test service is configured to interface with an upstream dependency traverser service to generate a dependency tree identifying each respective upstream table and each respective upstream value upon which the named dataset depends at least in part (Packirisamy pars 29, 42-44 wherein dependencies are identified as references (i.e. a dependency tree)).

As per claim 24, Packirisamy in view of Lee discloses the method of claim 21, wherein the visual indication is based, at least in part, on a respective timestamp of the least one failed unit test result (Lee, par. 91 – see rationale to combine as provided above).

As per claim 25, Packirisamy in view of Lee discloses The method of claim 24, wherein the first visual indication is displayed adjacent to the second visual indication (Packirisamy claim 17 and Lee, par. 28, 93 – see rationale to combine as provided above).

As per claim 26, Packirisamy in view of Lee discloses The method of claim 24, wherein the first visual indication and the second visual indication are displayed in an array (Packirisamy claim 17 and Lee, par. 28, 93 – see rationale to combine as provided above).

As per claim 27, Packirisamy in view of Lee discloses The method of claim 21, wherein the visual indication identifies a name of a table or a value associated with the at least one failed unit test result (Packirisamy claim 17 and Lee, par. 28, 93 – see rationale to combine as provided above).

As per claim 29, Packirisamy in view of Lee discloses The system of claim 28, wherein the client application is configured to display at least a portion of the dependency tree (Packirisamy claim 17 and Lee, par. 28, 93 – see rationale to combine as provided above).

As per claim 30, Packirisamy in view of Lee discloses The system of claim 28, wherein the host service is configured to provide to the client application, in response to a request therefor, a list of named datasets from which the user may select the named dataset (Packirisamy par. 65 discloses presenting users with information about multiple records, multiple tables, and source/target systems (i.e. a GUI comprising an element identifying names of data sets)

As per claim 31, Packirisamy in view of Lee discloses the system of claim 28, wherein at least one unit test result of the set of unit test results comprises a value indicating whether the at least one unit test results executed successfully or failed (Packirisamy claim 17 and Lee, par. 28, 93 – see rationale to combine as provided above).


Allowable Subject Matter / Reasons for Allownce
Claims 32-40 are allowed. Prior art of record does not teach or suggest the limitations of claim 32. More specifically, the prior art of record does not teach or suggest displaying, at a client device in communication with the database service, a graphical user interface; requesting, by the client device of the database service, a list of named datasets; receiving, at the client device from the database service, the list of named datasets; rendering, by the client device in the graphical user interface, the list of named datasets; receiving, at the graphical user interface, a user input selecting a named dataset from the list of named datasets; initiating, in response to selection of the named dataset, determination of a dependency tree identifying all upstream tables upon which the named dataset depends; selecting at least one table from the dependency tree and generating a test query thereof, the test query, when executed, configured to output a Boolean value indicating whether the at least one table contains fresh data; executing the test query, and storing results thereof as a test transaction result; receiving, at the client device, the test transaction result; and displaying in the graphical user interface, an indication based on the test transaction result that the named dataset contains fresh data.

Pertinent Prior Art
20050223043
pars. 6-9
consistency check of a database backup
20030191774
pars. 39, 60
executing database test queries
20150254295
pars. 32-35 
regression testing of sql execution plans for sql statements

The following are prior art references made of record but not currently relied upon:

 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154